Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 14, 16, 18, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030210821 A1-Yogeshwar et al (Hereinafter referred to as “Yog”), in view of Patent 6192075 B1-Jeng et al (Hereinafter referred to as “Jeng”), in further view of US 20110069757 A1-Ammu et al (Hereinafter referred to as “Ammu”).
Regarding claim 1, Yog discloses a method for transcoding video data into a set of multiple alternate video streams, the method comprising:
providing at least a portion of encoded video in a first format that includes a first plurality of encoded images to a plurality of encoding processors ([0072], images; [0086], video which includes plurality of images; [0106], video is input, which includes multiple images; Fig 5, [0112], provides digital data and provided to a plurality of encoding processors as shown in Fig. 5. Yog discloses at [0112], that audio/video data is supplied to an encoder which supports encoding formats and output into a transcoder as shown in fig. 5. The encoded video data output from element 510 in fig. 5 is interpreted as the encoded portion of video data that’s in a supported format form the encoder. Yog teaches in [0114], that once encoded data is supplied to output selector 524. The output selector can select the output of the encoder 510 as the encoded audio/video data (IAF compressed digital A/v). This data is interpreted as the encoded portion in a first format. This data is then sent to a transcoder as shown in fig. 6. See the IAF compressed digital A/V being sent to the transcoder 316. Yog discloses in [0142-0143], that the transcoder includes muti format decoder, image processor, and encoders. The encoded data is reencoded at different encoding formats as taught in [0143] and shown in Fig. 6. This provides evidence that there is at least an encoded portion of encoded video in a first format into a transcoded portion of encoded video in a second format. The examiner notes that the claim doesn’t require that the second format be different. However, the common knowledge of a transcoder is to take one video in a first format and re-encode it into a second format. For example, [0145], discloses the transcoder inputs compressed data according to a first format and then re-encodes into more formats. The processing of multiple frames are interpreted as the second plurality of encoded images. The examiner interprets “where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes,” as taught in [0143], wherein the encoders are enabled based on encoding parameters. Therefore, the encoded data will be based on coding parameters. In addition, [0108-0109]] discloses transcoding portions based on scene information interpreted as [0109] discloses scene information is in form of metadata. [0108] discloses that the metadata is used by the transcoder to encode. The metadata is also included with the IAF encoded video which is input into the transcoder. Therefore, Yog does disclose in detail a method that encodes a portion of encoded video in a first format into a transcoded portion of encoded video in a second format, where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes as explained above.)
providing media metadata for the portion of encoded video to the plurality of encoding processors ([0031], wherein generating metadata; [0111]), wherein the media metadata comprises coding parameters and scene information for a set of one or more video scenes of the portion of the encoded video ([0073], wherein metadata includes encoding parameters; [0108], wherein the scene analysis modules analysis point of scene change; [0109], discloses that frame analysis and classification (scene change) are generated and output by the scene analysis module in the form of metadata; [01111]): and
encoding, at each of the plurality of encoding processors ([0112], wherein the processed digital data output by the image processor is supplied to the encoder 510 (which contains a plurality of encoders), the portion of the encoded video into a transcoded portion of encoded video of an alternate video stream in a second format ([0142], wherein the transcoder receives the encoded data from the plurality of encoders as shown in Fig.5- Fig.6; [0145], wherein transcoder is used for accepting retrieved material and transcoding. Yog discloses at [0112], that audio/video data is supplied to an encoder which supports encoding formats and output into a transcoder as shown in fig. 5. The encoded video data output from element 510 in fig. 5 is interpreted as the encoded portion of video data that’s in a supported format form the encoder. Yog teaches in [0114], that once encoded data is supplied to output selector 524. The output selector can select the output of the encoder 510 as the encoded audio/video data (IAF compressed digital A/v). This data is interpreted as the encoded portion in a first format. This data is then sent to a transcoder as shown in fig. 6. See the IAF compressed digital A/V being sent to the transcoder 316. Yog discloses in [0142-0143], that the transcoder includes muti format decoder, image processor, and encoders. The encoded data is reencoded at different encoding formats as taught in [0143] and shown in Fig. 6. This provides evidence that there is at least an encoded portion of encoded video in a first format into a transcoded portion of encoded video in a second format. The examiner notes that the claim doesn’t require that the second format be different. However, the common knowledge of a transcoder is to take one video in a first format and re-encode it into a second format. For example, [0145], discloses the transcoder inputs compressed data according to a first format and then re-encodes into more formats. The processing of multiple frames are interpreted as the second plurality of encoded images. The examiner interprets “where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes,” as taught in [0143], wherein the encoders are enabled based on encoding parameters. Therefore, the encoded data will be based on coding parameters. In addition, [0108-0109]] discloses transcoding portions based on scene information interpreted as [0109] discloses scene information is in form of metadata. [0108] discloses that the metadata is used by the transcoder to encode. The metatadata is also included with the IAF encoded video which is input into the transcoder. Therefore, Yog does disclose in detail a method that encodes a portion of encoded video in a first format into a transcoded portion of encoded video in a second format, where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes as explained above).
Yog fails to disclose wherein encoding the portion of the encoded video further comprises determining a number of bits to encode a GOP based at least in part on a number of frames between the start and end of a scene as indicated by the received media metadata.
However, in the same field of endeavor, Jeng discloses determining a number of bits to encode a GOP based at least in part on a number of frames between the start and end of a scene as indicated by the received media metadata (Abstract, wherein total bit allocation for multiple GOPs).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein encoding the portion of the encoded video further comprises determining a number of bits to encode a GOP based at least in part on a number of frames between the start and end of a scene as indicated by the received media metadata as taught by Jeng, to improve output signal quality (Jeng, column 4, lines 35-45).
Yog and Jeng fail to disclose wherein the GOP comprises one or more scenes, wherein the start of the GOP corresponds to the start of one of the one or more scenes, and wherein the end of the GOP corresponds to the end of one of the one or more scenes.
However, in the same field of endeavor, Ammu disclose wherein the GOP comprises one or more scenes, wherein the start of the GOP corresponds to the start of one of the one or more scenes, and wherein the end of the GOP corresponds to the end of one of the one or more scenes ([0078] and Fig 3b shows scenes included with current GOP and the start of the next scene includes a new GOP. Also see fig. 5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog and Jeng to disclose wherein the GOP comprises one or more scenes, wherein the start of the GOP corresponds to the start of one of the one or more scenes, and wherein the end of the GOP corresponds to the end of one of the one or more scenes as taught by Ammu, to improve picture quality by detecting and adapting the coding to the content of the encoded video, thereby avoiding defective coding ([0057], Ammu).

Regarding claim 4, Yog discloses the method of claim 1, wherein encoding the portion of the encoded video further comprises: determining a structure of the GOP based on the media metadata (column 2, lines 24-30, wherein GOp is comprised of one or more pictures. Therefore, GOP is based on video data which is defined as metadata in the applicant’s specification; column 7, lines 25-35, wherein GOP is comprised of certain parameters. These parameters are interpreted as metadata; and determining a set of quantization parameters (QP) for the GOP based on the determined structure of the GOP (Abstract, wherein nominal QP for multiple GOP)
Regarding claim 6, Yog discloses the method of claim 1, wherein the scene information includes a set of scene change types for transitions between scenes of the portion of encoded video and encoding the portion of the encoded video is further based on the set of scene change types ([0108], wherein potential point of scene change; [0148], wherein important scene types).
Regarding claim 8, Yog discloses the method of claim 1, wherein the scene information comprises at least one selected from the group consisting of scene complexity information and a video scene type ([0108], scene type and complexity).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11, set of one or more processors (Fig 9)
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14.
Regarding claim 16, analyses are analogous to those presented for claim 6 and are applicable for claim 16.
Regarding claim 18, analyses are analogous to those presented for claim 8 and are applicable for claim 18
Regarding claim 21, Yog discloses the method of claim 1, wherein the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes ([0142], wherein the transcoder receives the encoded data from the plurality of encoders as shown in Fig.5- Fig.6; [0145], wherein transcoder is used for accepting retrieved material and transcoding. Yog discloses at [0112], that audio/video data is supplied to an encoder which supports encoding formats and output into a transcoder as shown in fig. 5. The encoded video data output from element 510 in fig. 5 is interpreted as the encoded portion of video data that’s in a supported format form the encoder. Yog teaches in [0114], that once encoded data is supplied to output selector 524. The output selector can select the output of the encoder 510 as the encoded audio/video data (IAF compressed digital A/v). This data is interpreted as the encoded portion in a first format. This data is then sent to a transcoder as shown in fig. 6. See the IAF compressed digital A/V being sent to the transcoder 316. Yog discloses in [0142-0143], that the transcoder includes muti format decoder, image processor, and encoders. The encoded data is reencoded at different encoding formats as taught in [0143] and shown in Fig. 6. This provides evidence that there is at least an encoded portion of encoded video in a first format into a transcoded portion of encoded video in a second format. The examiner notes that the claim doesn’t require that the second format be different. However, the common knowledge of a transcoder is to take one video in a first format and re-encode it into a second format. For example, [0145], discloses the transcoder inputs compressed data according to a first format and then re-encodes into more formats. The processing of multiple frames are interpreted as the second plurality of encoded images. The examiner interprets “where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes,” as taught in [0143], wherein the encoders are enabled based on encoding parameters. Therefore, the encoded data will be based on coding parameters. In addition, [0108-0109]] discloses transcoding portions based on scene information interpreted as [0109] discloses scene information is in form of metadata. [0108] discloses that the metadata is used by the transcoder to encode. The metatadata is also included with the IAF encoded video which is input into the transcoder. Therefore, Yog does disclose in detail a method that encodes a portion of encoded video in a first format into a transcoded portion of encoded video in a second format, where the transcoded portion includes a second plurality of encoded images that are encoded based on the coding parameters and the scene information for the set of video scenes as explained above).
Regarding claim 22, analyses are analogous to those presented for claim 21 and are applicable for claim 22.
Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030210821 A1-Yogeshwar et al (Hereinafter referred to as “Yog”), in view of Patent 6192075 B1-Jeng et al (Hereinafter referred to as “Jeng”), in further view of US 20110069757 A1-Ammu et al (Hereinafter referred to as “Ammu”), in view of Patent 5751358-Suzuki et al (Hereinafter referred to a “Suzuki”).
Regarding claim 2, Yog discloses the method of claim 1 (See claim 1),
Yo fails to disclose wherein encoding the portion of the encoded video comprises generating an l-frame as the first frame of a group of pictures (GOP) in the portion using the scene information such that the first frame of the GOP corresponds to the start of a video scene of the set of video scenes.
However, in the same field of endeavor, Suzuki discloses wherein encoding the portion of the encoded video comprises generating an l-frame as the first frame of the(GOP) using the scene information (column 12, lines 54-55, wherein I frame must be present at an initial portion of the GOP; column 55-60, wherein the Iframe also occurs with scene changes)
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein encoding the portion of the encoded video comprises generating an l-frame as the first frame of the(GOP) using the scene information as taught by Suzuki, to properly manage the capacity of a decoders buffer to prevent under and overflow, which would result in improved coding efficiency (Column 4, lines 59-60, Rahrer).
Regarding claim 12, analyses are analogous to those presented for claim 2 and are applicable for claim 12.
Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030210821 A1-Yogeshwar et al (Hereinafter referred to as “Yog”), in view of Patent 6192075 B1-Jeng et al (Hereinafter referred to as “Jeng”), in further view of US 20110069757 A1-Ammu et al (Hereinafter referred to as “Ammu”), in view of Patent 5751358-Suzuki et al (Hereinafter referred to a “Suzuki”).
Regarding claim 3, Yog discloses the method of claim 1 (See claim 1), 
Yog fails to disclose wherein encoding the portion of the encoded video comprises generating a set of one or more prediction images based on the scene information.
However, in the same field of endeavor, Suzuki discloses wherein encoding the portion of the encoded video comprises generating a set of one or more prediction images based on the scene information (column 12, lines 37-40, wherein selecting intra or inter-frame based on scene change information).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein encoding the portion of the encoded video comprises generating a set of one or more prediction images based on the scene information as taught by Suzuki, to achieve picture compression with high efficiency, thereby improving the picture quality on the whole (column 21, lines 1-7).
Regarding claim 13, analyses are analogous to those presented for claim 3 and are applicable for claim 13.
Claims 7, 10, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030210821 A1-Yogeshwar et al (Hereinafter referred to as “Yog”), in view of Patent 6192075 B1-Jeng et al (Hereinafter referred to as “Jeng”), in further view of US 20110069757 A1-Ammu et al (Hereinafter referred to as “Ammu”),  in view of US 20020057739 A1-Hasebe et al (Hereinafter referred to as “Hase”).
Regarding claim 7, Yog discloses the method of claim 1 (See claim 1), 
Yog fails to disclose wherein the scene information for a scene comprises at least one of the group consisting of the scene start, the scene end, and a measure of a length of the scene.
However, in the same field of endeavor, Hase discloses wherein the scene information for a scene comprises at least one of the group consisting of the scene start, the scene end, and a measure of a length of the scene ([0162], scene change; abstract, wherein end point of scene data and start point of scene data; [0126], wherein length of scene data).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein the scene information for a scene comprises at least one of the group consisting of the scene start, the scene end, and a measure of a length of the scene as taught by Hase, to increase the degree of parallelism and efficiently perform compressive encoding ([0055], Hase).
Regarding claim 10, Yog discloses the method of claim 1 (See claim 1), 
Yog fails to disclose wherein encoding the portion of the encoded video is performed in parallel across the plurality of encoding processors.
However, in the same field of endeavor, Hase discloses wherein encoding the portion of the encoded video is performed in parallel across the plurality of encoding processors ([0082], wherein plural encoding units are included and the encoding processes are performed in parallel).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein encoding the portion of the encoded video is performed in parallel across the plurality of encoding processors as taught by Hase, to increase the degree of parallelism and efficiently perform compressive encoding ([0055], Hase).
Regarding claim 17, analyses are analogous to those presented for claim 7 and are applicable for claim 17.
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20.
Claims 9 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20030210821 A1-Yogeshwar et al (Hereinafter referred to as “Yog”), in view of Patent 6192075 B1-Jeng et al (Hereinafter referred to as “Jeng”), in further view of US 20110069757 A1-Ammu et al (Hereinafter referred to as “Ammu”), in view of US 20110002381 A1-Yang et al (Hereinafter referred to a Yang).
Regarding claim 9, Yog discloses the method of claim 1 (See claim 1), 
Yog fails to disclose wherein the scene information comprises a scene change indication signal.
However, in the same field of endeavor, Yang discloses wherein the scene information comprises a scene change indication signal ([0028], wherein the scene change signal is a flag) determining a structure of the GOP based on the media metadata ([0028], wherein size of GOP is determined based on scene changes. A scene change is interpreted as metadata).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method disclosed by Yog to disclose wherein the scene information comprises a scene change indication signal as taught by Yang, to provide an improved rate control algorithm for use in a video transcoding system to produce videos with good quality ([0005-0006], Yang).
Regarding claim 19, analyses are analogous to those presented for claim 9 and are applicable for claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487